The appellant is charged by complaint in the District Court of Hunt County under the delinquent child act, the allegation being that she is a female under the age of eighteen years and that she unlawfully and knowingly associated with an immoral person and lived in adultery with such immoral person. The case is before us on appeal from an order of the district court refusing her bond during the pendency of said case. This is the sole issue presented by this appeal. *Page 383 
On appellant's application for the writ of habeas corpus the question of her right to bond was decided by this court in cause No. 9733, Exparte Maudie Kimberlin, on October 14, 1925, and the instant case should have been consolidated with that one. The relief sought by appellant in this appeal was granted to her in the above cause and her bond was fixed therein in the sum of five hundred dollars. The question involved in the instant case having already been decided and bond already having been granted, there is nothing before this Court in this case for review. This appeal is accordingly dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.